Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. Claim 1 has been amended. Claim 1 remains pending in this application.
 
Response to Arguments
Applicant’s argument(s), see Remarks, filed December 22, 2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 has/have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Double Patenting.


Information Disclosure Statement
The information disclosure statement filed January 27, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Applicant(s) submitted 2 references that were not listed on the information disclosure statement filed on January 27, 2021. The information disclosure statement has been placed in the application file, but the information referred to therein has partially been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Grammatical error with structure of amended limitation “wherein said first and second visual time data have been obtained from analyzing, by a server, of visually identifiable data…” It appears the limitation should read as “wherein said first and second visual time data have been obtained from analyzing, by a server, visually identifiable data…”.  Appropriate correction is required.


Double Patenting
The non-statutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claim 1 of Patent No. US 10,148,722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘278
1. A method for synchronized streaming of at least two data streams on two different client devices, wherein the at least two data streams are related to a same gaming event, the method comprising:




based on the streaming of the first data stream, evaluating the capabilities of the first client device;

obtaining and streaming a second data stream at a second client device;

based on the streaming of the second data stream, evaluating the capabilities of the second client device;

obtaining an offset file, the offset file comprising the time relationship between the first and second data streams, the time relationship comprising a time relationship between first visual time data of the first data stream and second visual time data of the second data stream, and further comprising a time relationship between first time metadata of the first data stream and second time metadata of the second data stream, wherein said first and second visual time data have been obtained from analyzing, by a server, of visually identifiable data in respective stream indicative of a game time;












determining a start time for the first data stream,

based on the capabilities of the second client device and on the offset file, determining a start time for the second data stream,








streaming the first data stream on the first client device and the second data stream on the second client device, such that the first and second data streams are synchronized.
Patent No. ‘722
1.  A method performed by a system of a communications network, the network 
comprising a server and the system further comprising at least one client 
device, for synchronized streaming of at least two data streams, the at least 
two data streams being related to a same event, wherein the method comprises the steps of: 

encoding, by the server, the first data stream and the second data stream;  


analyzing, by the server, time metadata related to the first and second data stream, and visually analyzing visual time data related to the first and second data stream, the visual time data being visually identifiable data in the stream indicative of a game time, in order to determine a time relationship between the first and second data streams;  

creating, by the server, an offset file comprising the time relationship between the first and second data streams, the time relationship comprising a time relationship between first visual time data of the first data stream and second visual time data of the second data stream, and comprising a time relationship between first time metadata of the first data stream and second time metadata of the second data stream;  



transmitting, by the server, the first data stream, the second data stream, the first time metadata, the second time metadata and the offset file;  

receiving, by the client device, the first data stream, the first time metadata, the second time metadata and the offset file;  

streaming, by the client device, the first data stream;  





determining, by the client device, a 
start time for the second data stream;  

obtaining, by the client device, the 
second data stream;  








streaming, by the client device, the second data stream, such that the first and second data streams are synchronized.


Allowable Subject Matter
In response to the remarks made on December 22, 2020, claim 1 is allowed over prior art, but remains rejected under Double Patenting. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 6, 2021